Wright, J.,
concurring. In concurrence, I would emphasize that our holding today does not violate the important policy considerations underlying R.C. 2907.02(D), the rape shield law, as explained in the majority opinion and also in this court’s previous decision in State v. Gardner (1979), 59 *38Ohio St. 2d 14, 17-18 [13 O.O.3d 8]. The rape shield law was enacted to protect rape victims; it should not also serve as a means to commit perjury as to a relevant, noncollateral matter. Tracy Washington testified on direct examination that she did not consent to sexual intercourse with Hank Williams because she was a lesbian. The exclusion of testimony to refute Washington’s assertion regarding her sexual preference does not relate to the statutory goal of insulating a rape victim from an invasion of her sexual privacy when the victim herself raises the issue.
As stated in the majority opinion: “Had appellee initiated this inquiry, he would be bound by the victim’s answer.” See Gardner, supra. This would be the case even if the testimony elicited on cross-examination went to the heart of the consent issue. Because Tracy Washington waived the protection of the rape shield law, I join in affirming the judgment of the court of appeals.